Citation Nr: 0119382	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  98-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 decision by the RO.


REMAND

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See VCAA § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 
2000).  Among other things, the new law eliminates the 
concept of a well-grounded claim, redefines VA's obligations 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist a claimant in developing a claim that was 
not well grounded.  Under the new law, VA is required to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, to include any necessary 
medical opinions, even if the claim would not have been well 
grounded under prior law.

In light of the requirements imposed by the new law, a REMAND 
is required for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the VCAA is 
completed.  Development should include, 
among other things, contacting the 
veteran in an effort to ensure that all 
relevant records of VA and private 
treatment have been obtained for 
association with the claims folder.

2.  As part of the development required 
under the new law, the RO should arrange 
to have the veteran scheduled for an 
examination of his right knee.  The 
examiner should review the claims 
folder, examine the veteran, and provide 
an opinion as to the medical likelihood 
that the degenerative joint disease 
affecting the veteran's right knee can 
be in any way attributed to his period 
of active military service.  A complete 
rationale for all opinions expressed 
should be provided.

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim.  If the benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


